COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                                 August 5, 2015


       Daniel J. Kindred                                              Edward F. Shaughnessy, III
       38th Judicial District Attorney                                Attorney At Law
       3102 Avenue G                                                  206 E. Locust Street
       Hondo, TX 78861                                                San Antonio, TX 78212
       * DELIVERED VIA E-MAIL *                                       * DELIVERED VIA E-MAIL *

       Nancy B. Barohn
       Attorney At Law
       1202 South Alamo Street
       San Antonio, TX 78210
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:       04-14-00742-CR
              Trial Court Case Number:       2013-09-12304-CR
              Style:                         Andres Solis Vielma v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853